Citation Nr: 1616633	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-21 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2009 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2013, the Board granted an increased rating of 40 percent for the Veteran's fibromyalgia.  The Board also found that the issue of entitlement to a TDIU had been raised by the record, and remanded the matter for evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is service-connected for fibromyalgia/myalgia (rated as 40 percent disabling); athlete's foot (noncompensable); and migraine headaches (noncompensable); her combined disability rating is 40 percent.

2.  The Veteran's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the RO mailed the Veteran a letter in May 2015 which fully addressed all notice elements associated with her TDIU claim.  (A notice letter sent in May 2014 to a different address was returned to sender.)  The claim was subsequently adjudicated in January 2016, following which the Veteran was sent a copy of a rating decision and a Supplemental Statement of the Case, both of which addressed the TDIU issue.  For the foregoing reasons, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim for a TDIU.  The Veteran's service treatment records and post-service VA medical records have been obtained, and she has been afforded multiple VA examinations in connection with her service-connected disabilities.  In particular, the reports from a June 2015 VA examination undertaken in accordance with the Board's prior remand instructions indicate that the examiner reviewed the claims file, performed the appropriate testing, and elicited in-depth medical histories from the Veteran with regard to her service-connected disabilities.  Thus, no additional VA examinations are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay statements of the Veteran have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion regarding unemployability, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently in receipt of service connection for fibromyalgia/myalgia (rated as 40 percent disabling); athlete's foot (noncompensable); and migraine headaches (noncompensable).  Her combined rating for these disabilities is 40 percent.  Consequently, she is not eligible for a TDIU on a schedular basis, and therefore the only question for the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

After carefully reviewing the evidence, the Board finds that the Veteran's service-connected disabilities have not rendered her unemployable at any point during the appeal period.

The Veteran submitted her original claim for compensation in April 2010, prior to her discharge from active duty.  On VA examination in April 2010, she reported having muscle spasms, stiffness and joint pain all over her body, and stated that she took medication which helped relieve these symptoms.  She reported that she was employed, but indicated that walking more than 10 to 15 minutes made her muscle and joint pain worse; she would have to sit and wait for 20 to 30 minutes before walking again.  She reported being able to perform daily living activities, like brushing her teeth, but noted that showering was painful.  She reported that she was "always tired" due to difficulty sleeping, and stated that sometimes she fell asleep at work.  In addition, she reported a history of athlete's foot, which the examiner noted was "minimal" in its effects.

The Veteran also reported a history of headaches characterized by a pressure-type sensation occurring roughly once per week and lasting anywhere from a couple of hours to several days.  Occasionally her headaches were associated with blurred vision, but the examiner noted that there were no "true" visual phenomena, such as scintillating scotoma or fortification spectra prior to onset of pain.  The Veteran reported taking Motrin for her headaches.  In terms of occupational history, she reported that she graduated from high school and planned to enter school to become an X-ray technician after her discharge.

In June 2011, another VA examination was performed during which the Veteran again reported symptoms of body pain, headaches and tiredness.  After reviewing the Veteran's medical history, the examiner noted a diagnosis of fibromyalgia with associated symptoms including trigger points, headaches, musculoskeletal symptoms (including myalgia and arthralgia, primarily located in her back) and sleep disturbance.  In terms of employment history, the Veteran reported that her usual occupation was electronic technician, but that she had not been able to work regularly since November 2009 and had been unable to find a job since her discharge.  The examiner noted that the Veteran's fibromyalgia had "significant effects" on her employability, with specific effects including decreased mobility, weakness, fatigue and pain.  No effects on usual daily activities were noted.

In her August 2013 substantive appeal, the Veteran reported "wide spread pain" and indicated that she had been receiving ongoing VA outpatient treatment since her discharge.  She stated that her pain was "a constant burden in my daily life," which caused her to "have difficulty performing certain tasks adequately when it comes to my job."

The Veteran's VA outpatient notes confirm that she has been treated regularly for fibromyalgia with associated body pain, sleep disturbance and headaches, in addition to mental health symptoms.  (She has not claimed, nor has service connection been awarded for any acquired psychiatric disorders.)  These records show that the Veteran has been unemployed for significant periods during the appeal period.  In this regard, the Board reiterates that mere unemployment is not enough to justify a referral under 38 C.F.R. § 4.16(b).  Rather, the question is whether the Veteran's service-connected disorders render her incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In May 2014, the RO mailed the Veteran a letter requesting that she submit a VA Form 21-8940 with information concerning her employment status.  The letter was returned to sender.  VA mailed another request for information in May 2015 to an updated address.  To date, the Veteran has not submitted a VA Form 21-8940 or indeed any other correspondence regarding her current employment status.  The Board notes that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

In June 2015, the Veteran reported during a VA examination that she was employed as a technical assistant.  On physical examination, the examiner first noted that there were "no real issues" with the Veteran's athlete's foot, aside from daily itching.  With respect to her migraines, she reported having headaches characterized by constant throbbing pain three or four times per week, with at least one migraine every two weeks.  Her headaches lasted, on average, 20 minutes to two hours; she stated that she needed to rest or sleep during migraines but reported being able to function during non-migraine headaches.  No history of characteristic prostrating attacks was noted.  No occupational impact was noted with either the Veteran's headaches or her athlete's foot.

With respect to the Veteran's fibromyalgia, she reported that "everything aches, all the way to the bone."  She stated that she stretched and exercised for the pain, but that her symptoms interfered with work and school.  The examiner noted that the disease was productive of widespread musculoskeletal pain with trigger points, sleep disturbance and anxiety, and that continuous medication was required.  The examiner noted that the Veteran's fibromyalgia caused "mild" functional impairment.  In sum, the examiner opined that the Veteran was "capable of sedentary to moderate physical activity, based on her [service-connected] conditions alone."

Upon review, neither the Veteran's lay statements nor the objective medical evidence of record demonstrate an inability to secure and follow a substantially gainful occupation as the result of service-connected disabilities at any time during the appeal period.  In fact, the most recent VA examination reflects that the Veteran is currently employed and that she is capable of at least sedentary to moderate physical employment, despite her symptoms of pain, headaches, sleep disturbance and anxiety.  The Board recognizes that the Veteran has reported that her fibromyalgia and associated symptomology interferes with her ability to work.  She is certainly competent to report this fact, as well as her symptoms, and the Board finds her statements credible.  Moreover, the VA examiners of record have indicated that these symptoms have some occupational impact, specifically noting that the Veteran's fibromyalgia limits her mobility and causes pain, weakness and fatigue.  However, the Veteran has never alleged that her service-connected disabilities prevent her from working altogether, and the record is insufficient to demonstrate that she is incapable of performing the physical and mental acts required to be employed.  Rather, the record reflects that she was initially unable to find a job but is now employed in her chosen field.  The evidence is insufficient to support the broader claim of entitlement to a TDIU.

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected disabilities impact her employability, these disabilities to not render her unemployable.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


